Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 11/19/2019.   
Claims 1-20 are pending and are presented for examination.  

Specification
The disclosure is objected to because of the following issues:   
Said “the control driver 180” is appeared typo error. 

    PNG
    media_image1.png
    134
    572
    media_image1.png
    Greyscale

Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claims 18-19 recite below. 
18. The power device of claim 2, wherein the control driver comprises a connection terminal electrically connected to the second conductive member. 

These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because number of IGBT between Figs. 5-6 and 8-9 do not match. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As best understood, a control driver (190, Fig. 5) is a control circuit board to send gate signal to IGBTs in power module (180).  The IGBT power module (180) is configured to deliver the first AC power, the second AC power, and the third AC power to the motor.  
Hence, it is vague and indefinite.  
Accordingly, claims 18-19 are also vague and indefinite. 
18. The power device of claim 2, wherein the control driver comprises a connection terminal electrically connected to the second conductive member. 
19. The power device of claim 18, wherein the connection terminal is connected to a lateral surface of the second conductive member. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al (US 20130300222 A1).    

a motor housing (11, Fig. 1) that is configured to accommodate a motor (21, 22); and 
an inverter housing (40, Figs. 1, 3, 8) that has a cylindrical shape having a first opened surface (upper) and a second opened surface (lower), that is coupled to the motor housing, and that is configured to receive a shaft (16) configured to deliver a driving force generated by the motor, the shaft penetrating the inverter housing (Fig. 1); and 
an inverter module (30, Fig. 1, 4, 6) accommodated in the inverter housing and configured to supply a first alternating current (AC) power, a second AC power, and a third AC power to the motor (Fig. 4, 6, 9, three-phase). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asao et al (US 20140326530 A1) in view of Nakano et al (US 20130300222 A1).    
As for claim 1, Asao discloses a power device of an electric vehicle, comprising: 
a motor housing (21, Fig. 1) that is configured to accommodate a motor (21, 22); and 
an inverter housing (7, casing of 6, Fig. 1) [0033] that has a cylindrical shape having a first opened surface (lower) and a second opened surface (upper), that is coupled to the motor housing, and that is configured to receive a shaft (24) configured to deliver a driving force generated by the motor, the shaft penetrating the inverter housing (Fig. 1); and 
an inverter module (6) [0033] accommodated in the inverter housing and configured to supply a first alternating current (AC) power, a second AC power, and a third AC power to the motor (Fig. 4, 9, three-phase). 
Per shape of Figs. 1, 5 and 8, it appears the inverter housing (casing of 6, Fig. 1) has a cylindrical shape, but Asao is silent to explicitly describe said inverter housing (casing of 6, Fig. 1) has a cylindrical shape.  
Nakano clearly shows an inverter housing (40, Figs. 1, 3, 8) that has a cylindrical shape. It would have been obvious before the effective filing date of the claimed 

As for claim 2, Asao as combined teaches the power device of claim 1, wherein the inverter module comprises: 
a direct current (DC)-link capacitor unit (4, Figs. 1-4, 8-11, 13) configured to maintain a voltage level corresponding to a DC power supplied by a battery (12); 
a first driving unit, a second driving unit, and a third driving unit (three SW sets, T1-T2, T2-T3, T4-T5 at each of 51a and 51b, Figs. 1, 4, 8, 9) that are disposed at the first opened surface (upper), that are separated from one other, and that are configured to convert the DC power into the first AC power, the second AC power, and the third AC power; and 
a control driver (3) that is connected to each of the first driving unit, the second driving unit, and the third driving unit, that is disposed at the second opened surface (lower), and that is configured to deliver the first AC power, the second AC power, and the third AC power to the motor, 
wherein each of the first driving unit, the second driving unit, and the third driving unit (SW) comprises: 
a first conductive member (POS. DC bus) connected to the DC-link capacitor unit and configured to provide the DC power to a corresponding driving unit among the first driving unit, the second driving unit, and the third driving unit, and 

Note: Regards “at” as in “at the first opened surface” and “at the second opened surface”, it is interpreted in the sense of applicant’s specification. 
[0065] The driving unit 180 may include first, second and third driving units 185, 186, 187 that are separately placed near a first opened surface (s1) of an inverter housing 150.
[0080] The control driver 190 may include a connection terminal 192 that electrically connects to the second conductive member 182. The control driver 190 may be placed near a second opened surface (s2) of the inverter housing 150.

As for claim 3, Asao as combined teaches the power device of claim 2, wherein the DC-link capacitor unit (4) comprises: a DC-link capacitor (C1a, C1b) configured to maintain the voltage level corresponding to the DC power; and a support member (44, or 46a, 46b) coupled to the DC-link capacitor (Fig. 10). 

As for claim 4, Asao as combined teaches the power device of claim 3, wherein the DC-link capacitor comprises: a coupling protrusion (43) [0044] that has a cylindrical shape (Fig. 2) having both sides open and that is coupled to the support member (44, integrated body); a terminal protrusion (47) that connects to each of the first conductive members; and a support protrusion (42) configured to support the control driver. 

As for claim 6, Asao as combined teaches the power device of claim 2, wherein each of the first driving unit, the second driving unit, and the third driving unit comprises: 
a first power device group comprising two or more first power devices (each phase has at least two SW, Fig. 4, 9); 

a first gate driving unit configured to output a first pulse width modulation (PWM) signal to turn on and off the first power devices; 
a second gate driving unit configured to output a second PWM signal to turn on and off the second power devices; and 
a connector unit configured to receive control signals from the control driver and transmit the first PWM signal to the first gate driving unit and the second PWM signal to the second gate driving unit [0057-0058, 0061-0062, 0115-0116, 0119]. 
For details shape of PWM and gate signal drive used in actual application, refer Microchip, AN857 (NPL, 2002), attached in PTO-892. 

As for claim 8, Asao as combined teaches the power device of claim 6, wherein the first and second gate driving units are configured to covert an input DC power into an AC power and to output the AC power to the motor (because gate signal turn ON-OFF the SWs).  
As for claim 9, Asao as combined teaches the power device of claim 6, wherein the first PWM signal and the second PWM signal have different signal levels from each other (because at a given time instance, PWM levels for each phase and SWs are different).  
As for claim 10, Asao as combined teaches the power device of claim 9, wherein a first cycle corresponding to a pulse width of the first PWM signal is shorter than a second cycle corresponding to a pulse width of the second PWM signal.  It is obvious by 
As for claim 11, Asao as combined teaches the power device of claim 6, wherein the first power devices are connected to each other electrically in parallel, and the second power devices are connected to each other electrically in parallel (because same phase at 51a and 51b are parallel).  
As for claim 12, Asao as combined teaches the power device of claim 11, wherein the first power devices are configured to distribute a first DC power input (54a, Figs. 4, 9) to the first power device group, and the second power devices are configured to distribute a second DC power input (54b) to the second power device group. 
As for claim 13, Asao as combined teaches the power device of claim 11, wherein the first power devices comprise a first power device comprising a first drain, a first source, and a first gate, wherein the second power devices comprise a second power device comprising a second drain, a second source, and a second gate (Figs. 4, 9), wherein the first drain is configured to receive an input DC power, the first source is connected to the second drain, and the first gate is configured to receive the first PWM signal, and wherein the second source is connected to a ground, and the second gate is configured to receive the second PWM signal (Figs. 4, 9 with PWM control to gate). 
As for claim 14, Asao as combined teaches the power device of claim 11, wherein the first power device group is configured to be turned on based on the first PWM signal corresponding to one of a low level signal or a high level signal, and wherein the second power device group is configured to be turned on based on the second PWM signal corresponding to the other of the low level signal or the high level 

As for claim 17, Asao as combined teaches the power device of claim 2, 
wherein the DC-link capacitor unit (4) defines a first central hole (402, Fig. 10) at a central region of the DC-link capacitor unit, 
wherein the control driver (3) defines a second central hole (shaft passing) at a central region of the control driver, 
wherein the first driving unit, the second driving unit, and the third driving unit define a third central hole (on 5, Fig. 12) at a central region of the first driving unit, the second driving unit, and the third driving unit, and 
wherein the first central hole, the second central hole, and the third central hole are configured to communicate one another and define a coolant passage (inherent by air flow) configured to carry a coolant (air).  

As for claim 18, Asao as combined discloses the power device of claim 2, wherein the control driver (3) comprises a connection terminal (53a, 53b) electrically connected to the second conductive member (via power modules 51a and 51b). 
As for claim 19, Asao as combined discloses the power device of claim 18, wherein the connection terminal (53a, 53b) is connected to a lateral surface of the second conductive member (Figs. 1, 4, 8-9).  


Asao is merely silent to explicitly describe a printed circuit board of the control driver.  However, the control board 3 mounting a microcomputer (hereinafter referred to as a "CPU") 31 is well-known in the art being a printed circuit board (official notice).  If not a printed circuit board, it is very rare and hard to mount a microcomputer (CPU).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have as claimed for productivity of circuit board. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Asao in view of Nakano, and in further view of Microchip, AN857 (NPL, 2002). 
As for claim 7, Asao as combined failed to explicitly describe the power device of claim 6 wherein the first gate driving unit and the second gate driving unit are configured to: turn on the first power devices and the second power devices at a same point in time; or turn off the first power devices and the second power devices at a same point in time.   
It is well-known in the art as a BLDC motor drive scheme.  
Reference, Microchip, AN857 clearly describes (Fig. 2) wherein the first gate driving unit and the second gate driving unit are configured to: turn on the first power devices and the second power devices at a same point in time; or turn off the first power devices and the second power devices at a same point in time.  It would have been obvious before 
Note: SATO (US 20210099100 A1) is alternative art for this feature.  See Fig. 3. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Asao in view of Nakano, and in further view of SIMAKAWA et al (US 20170294374 A1). 
As for claim 15, Asao as combined discloses the power device of claim 2, wherein the first driving unit, the second driving unit, and the third driving unit are arranged about a center of the inverter housing, but failed to describe spaced apart by an angle of 120 degrees about the center from adjacent driving units among the first driving unit, the second driving unit, and the third driving unit. 
SIMAKAWA shows (Figs. 14, 16B, 17A-17C) and describes [0155, 0188-0189, 0207] the first driving unit, the second driving unit, and the third driving unit are arranged about a center (H) of the inverter housing and spaced apart by an angle of 120 degrees about the center from adjacent driving units among the first driving unit, the second driving unit, and the third driving unit.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for improved heat-dissipating.  It has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

As for claim 16, Asao as combined shows the power device of claim 15, wherein the shaft passes through the center of the inverter housing.
 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Note that broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability, although it may overcomes 112 rejection.  It is new claim scope or causes another 112 rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/JOHN K KIM/           Primary Examiner, Art Unit 2834